Case 2:20-cv-10176-GAD-EAS ECF No. 12, PageID.1768 Filed 11/16/20 Page 1 of 18




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

KELVIN WILLIS,


      Petitioner,                                  Case No. 2:20-cv-10176

v.                                    UNITED STATES DISTRICT COURT JUDGE
                                                 GERSHWIN A. DRAIN

CONNIE HORTON,

     Respondent.
___________________________/

    OPINION AND ORDER (1) DENYING PETITION FOR WRIT OF
 HABEAS CORPUS; (2) DENYING CERTIFICATE OF APPEALABILITY;
  AND (3) DENYING PERMISSION TO APPEAL IN FORMA PAUPERIS

                                I.    INTRODUCTION

      Kelvin Willis (“Petitioner”), filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. ECF No. 1. Petitioner was convicted following a jury

trial in the Wayne Circuit Court of child sexually abusive activity, Mich. Comp.

Laws § 750.145c(2), possession of less than twenty-five grams of cocaine, Mich.

Comp. Laws § 333.7403(2)(a)(v), and disseminating sexually explicit material,

Mich. Comp. Laws § 722.675. He was sentenced to a controlling term of 15 to 40

years for the child sexually abusive activity conviction and lesser concurrent terms

for his other convictions.
Case 2:20-cv-10176-GAD-EAS ECF No. 12, PageID.1769 Filed 11/16/20 Page 2 of 18




      The present habeas petition raises four claims: (1) insufficient evidence was

presented at trial to sustain Petitioner’s child sexually abusive activity conviction;

(2) the trial court was biased against Petitioner; (3) the child sexually abusive activity

statute requires the prosecutor to prove that Petitioner intended to produce child

sexually abusive material; and (4) the trial court failed to instruct the jury on the

requirement that Petitioner acted with the purpose to produce child sexually abusive

material. For the reasons that follow, the petition for a writ of habeas corpus is

DENIED WITH PREJUDICE.

                                   II.    BACKGROUND

      The Court recites verbatim the relevant facts regarding Petitioner’s conviction

from the Michigan Court of Appeals’ opinion, which are presumed correct on habeas

review pursuant to 28 U.S.C. § 2254(e)(1), see e.g. Wagner v. Smith, 581 F.3d 410,

413 (6th Cir. 2009):

      The 52-year-old defendant’s convictions arise from his interaction with
      his neighbor, a 16-year-old male, in defendant’s Dearborn apartment
      on August 12, 2015. The prosecution presented evidence that defendant
      spoke to the victim outside, asked the victim his age, and then invited
      the victim into his apartment. While inside defendant’s apartment, the
      victim sat on the couch, defendant put his arm around the victim, and
      defendant used his cell phone to show the victim a video of two men
      engaging in sexual intercourse. Defendant offered the victim $25 if he
      would allow defendant to insert his fingers in the victim’s anus and
      masturbate on the victim, and defendant later offered the victim $100
      to engage in sexual intercourse. The victim declined both offers, and
      thereafter, when defendant briefly left the apartment, the victim fled
      and reported the incident to a neighbor. The neighbor contacted police,
      and officers arrested defendant. During an inventory search, officers
                                            2
Case 2:20-cv-10176-GAD-EAS ECF No. 12, PageID.1770 Filed 11/16/20 Page 3 of 18




      found cocaine in the pocket of defendant’s pants. At trial, defendant
      denied any wrongdoing and asserted that the testimony of the victim
      and the police was inconsistent and not credible.

People v. Willis, 914 N.W.2d 384, 386–87 (Mich. Ct. App. 2018).

      Following his conviction and sentence, Petitioner filed a claim of appeal in

the Michigan Court of Appeals. His appellate counsel filed a brief on appeal that

raised three claims:

      I. Petitioner’s due process rights were violated when he was convicted
      of child sexually abusive activity without sufficient evidence to prove
      the offense beyond a reasonable doubt.

      II. Petitioner was denied a fair trial by the court’s denigration of the
      defense and defense counsel and showed a partiality towards the
      prosecution.

      III. Petitioner is entitled to resentencing because the minimum term was
      an unreasonable and disproportionate upward departure from the
      recommended guidelines range.

The Michigan Court of Appeals affirmed Petitioner’s conviction in a published

opinion. See id.

      Petitioner then filed an application for leave to appeal in the Michigan

Supreme Court that raised two claims:

      I. Petitioner’s due process rights were violated when he was convicted
      of child sexually abusive activity without sufficient evidence to prove
      the offense beyond a reasonable doubt when the court gave the jury a
      non-standard instruction.

      II. Petitioner was denied a fair trial by the court’s denigration of the
      defense and defense counsel and showed a partiality towards the
      prosecution.
                                         3
Case 2:20-cv-10176-GAD-EAS ECF No. 12, PageID.1771 Filed 11/16/20 Page 4 of 18




      The Michigan Supreme Court issued an order asking for supplemental

briefing pertinent to what now form Petitioner’s present first, third, and fourth

habeas claims in this Court:

      The appellant shall file a supplemental brief within 42 days of the date
      of this order addressing: (1) whether, to sustain a conviction under
      MICH. COMP. LAWS § 750.145c(2), the prosecution must prove that the
      defendant acted for the purpose of producing or making child sexually
      abusive material; and (2) whether the evidence in this case was
      sufficient to support the defendant’s conviction for child sexually
      abusive activity, MICH. COMP. LAWS § 750.145c(2).

People v. Willis, 920 N.W.2d 566 (Mich. 2018) (mem.).

      Following additional briefing, the Michigan Supreme Court denied the

application for leave to appeal in a 5-2 order. People v. Willis, 931 N.W.2d 1 (Mich.

2019). The court’s majority found that the plain language of the statute did not

require the prosecutor to prove that Petitioner engaged in child sexually abusive

activity with the purpose of producing child sexually abusive material. Id. at 1–3.

The court, however, flagged the case for Michigan’s Legislature, noting that statute

appeared discordant with the rest of Michigan’s criminal sexual conduct laws that

generally made sixteen years old the age of consent. Id. at 2.

                               III.   STANDARD OF REVIEW

      28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”), imposes the following standard of review for

habeas cases:
                                          4
Case 2:20-cv-10176-GAD-EAS ECF No. 12, PageID.1772 Filed 11/16/20 Page 5 of 18




      An application for a writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be granted
      with respect to any claim that was adjudicated on the merits in State
      court proceedings unless the adjudication of the claim–


                       (1) resulted in a decision that was contrary to, or
                           involved an unreasonable application of, clearly
                           established Federal law, as determined by the
                           Supreme Court of the United States; or

                       (2) resulted in a decision that was based on an
                           unreasonable determination of the facts in light of
                           the evidence presented in the State court
                           proceeding.

28 U.S.C. § 2254(d).
      A decision of a state court is “contrary to” clearly established federal law if

the state court arrives at a conclusion opposite to that reached by the Supreme Court

on a question of law, or if the state court decides a case differently than the Supreme

Court has on a set of materially indistinguishable facts. Williams v. Taylor, 529 U.S.

362, 405–06 (2000). An “unreasonable application” occurs when “a state-court

decision unreasonably applies the law of [the Supreme Court] to the facts of a

prisoner’s case.” Id. at 409.

      A federal habeas court may not “issue the writ simply because that court

concludes in its independent judgment that the relevant state-court decision applied

clearly established federal law erroneously or incorrectly.” Id. at 411. “[A] state

court’s determination that a claim lacks merit precludes federal habeas relief so long

                                          5
Case 2:20-cv-10176-GAD-EAS ECF No. 12, PageID.1773 Filed 11/16/20 Page 6 of 18




as ‘fairminded jurists could disagree’ on the correctness of the state court’s

decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing Yarborough v.

Alvarado, 541 U.S. 652, 664 (2004)). To obtain habeas relief in federal court, a state

prisoner is required to show that the state court’s rejection of his or her claim “was

so lacking in justification that there was an error well understood and comprehended

in existing law beyond any possibility for fairminded disagreement.” Id. at 103. A

habeas petitioner should be denied relief as long as it is within the “realm of

possibility” that fairminded jurists could find the state court decision to be

reasonable. See Woods v. Etherton, 136 S. Ct. 1149, 1152 (2016).

                                    IV.   ANALYSIS

   A. Mens Rea Requirement for Mich. Comp. Laws § 750.145c(2)

      Petitioner’s first, third, and fourth habeas claims are closely related. In his

first claim, which he previously presented to the Michigan Court of Appeals, he

argues that insufficient evidence was presented at trial to sustain his conviction for

child sexually abusive activity.    Specifically, he argues that no evidence was

presented to prove that his conduct with the complainant was done for the purpose

of producing child sexually abusive material. The Michigan Court of Appeals

rejected the premise on which the claim was made. The court held that such a

purpose was not an element of the offense, so the prosecutor was not required to

produce evidence of that purpose. Petitioner’s third and fourth claims, which were

                                          6
Case 2:20-cv-10176-GAD-EAS ECF No. 12, PageID.1774 Filed 11/16/20 Page 7 of 18




also presented to the Michigan Supreme Court upon additional briefing, assert that

the statute should be interpreted as requiring that the child sexually abusive activity

be done for such a purpose, and that the trial court erred in omitting that element

from the jury instructions.

      On direct appeal, the Michigan Court of Appeals undermined the premise of

Petitioner’s sufficiency of the evidence claim by finding that an intent to produce

child sexually abusive material was not an element of the offense of child sexually

abusive activity:

      Initially, we reject defendant’s claim that MICH. COMP. LAWS §
      750.145c is limited to criminalizing conduct involving the production
      of child sexually abusive material. Whether conduct falls within the
      scope of a criminal statute, in this case MICH. COMP. LAWS §
      750.145c(2), is a question of statutory interpretation that we review de
      novo. People v. Hill, 486 Mich. 658, 667-668 (2010). When construing
      a statute, our primary goal is to ascertain and give effect to the intent of
      the Legislature. People v. Perry, 317 Mich. App. 589, 604 (2016). To
      that end, we begin by examining the plain language of the statute, and
      “where that language is unambiguous, we presume that the Legislature
      intended the meaning clearly expressed and enforce that statute as
      written.” People v. Holder, 483 Mich. 168, 172 (2009). “[O]nly where
      the statutory language is ambiguous may we look outside the statute to
      ascertain legislative intent.” Id.

      The statute proscribing child sexually abusive activity provides:

             A person who persuades, induces, entices, coerces, causes,
             or knowingly allows a child to engage in a child sexually
             abusive activity for the purpose of producing any child
             sexually abusive material, or a person who arranges for,
             produces, makes, copies, reproduces, or finances, or a
             person who attempts or prepares or conspires to arrange
             for, produce, make, copy, reproduce, or finance any child
                                           7
Case 2:20-cv-10176-GAD-EAS ECF No. 12, PageID.1775 Filed 11/16/20 Page 8 of 18




            sexually abusive activity or child sexually abusive material
            for personal, distributional, or other purposes is guilty of a
            felony, punishable by imprisonment for not more than 20
            years, or a fine of not more than $100,000.00, or both, if
            that person knows, has reason to know, or should
            reasonably be expected to know that the child is a child or
            that the child sexually abusive material includes a child or
            that the depiction constituting the child sexually abusive
            material appears to include a child, or that person has not
            taken reasonable precautions to determine the age of the
            child. [MICH. COMP. LAWS § 750.145c(2)] (emphasis
            added).

      Thus, among the types of conduct expressly proscribed by MICH. COMP.
      LAWS § 750.145c(2) is “arrang[ing] for ... or ... attempt[ing] or
      prepar[ing] or conspir[ing] to arrange for ... any child sexually abusive
      activity or child sexually abusive material....” (Emphasis in Opinion.)
      MICH. COMP. LAWS § 750.145c(1)(n) defines “child sexually abusive
      activity” as “a child engaging in a listed sexual act.” “Child” means “a
      person who is less than 18 years of age.” MICH. COMP. LAWS §
      750.145c(1)(b) and MICH. COMP. LAWS § 750.145c(6). A listed sexual
      act is defined to include “sexual intercourse, erotic fondling,
      sadomasochistic abuse, masturbation, passive sexual involvement,
      sexual excitement, or erotic nudity.” MICH. COMP. LAWS §
      750.145c(1)(i). The statute provides a separate definition for “child
      sexually abusive material.” See MICH. COMP. LAWS § 750.145c(1)(o).
      This Court has recognized that MCL 750.145c(2) applies to three
      distinct groups of persons. People v. Adkins, 272 Mich. App. 37, 40
      (2006). The first category includes a person “who persuades, induces,
      entices, coerces, causes, or knowingly allows a child to engage in a
      child sexually abusive activity for the purpose of producing any child
      sexually abusive material....” MICH. COMP. LAWS § 750.145c(2);
      Adkins, 272 Mich. App. at 40. This category refers to those who are
      engaged in the production of pornography. It is undisputed that
      defendant does not fall within this group. The second category includes
      a person who “arranges for, produces, makes, copies, reproduces, or
      finances ... any child sexually abusive activity or child sexually abusive
      material....” MICH. COMP. LAWS § 750.145c(2); Adkins, 272 Mich.
      App. at 41. The last category is defined to include a person “who
      attempts or prepares or conspires to arrange for, produce, make, copy,
                                          8
Case 2:20-cv-10176-GAD-EAS ECF No. 12, PageID.1776 Filed 11/16/20 Page 9 of 18




      reproduce, or finance any child sexually abusive activity or child
      sexually abusive material....” MICH. COMP. LAWS § 750.145c(2);
      Adkins, 272 Mich. App. at 41. The use of the disjunctive “or” in the
      second and third categories clearly and unambiguously indicates that
      persons who arrange for or attempt or prepare to arrange for child
      sexually abusive activity face criminal liability. See Adkins, 272 Mich.
      App. at 41. “The Legislature thus omitted from the second and third
      groups subject to criminal liability any requirement that the individuals
      therein must have acted for the ultimate purpose of creating any child
      sexually abusive material, a specific requirement applicable to the first
      group of criminals.” Id. at 42. Accordingly, we reject defendant’s
      argument that MICH. COMP. LAWS § 750.145c is limited to conduct
      involving the production of sexually abusive material. The allegations
      against defendant squarely place him within the group of persons on
      whom MICH. COMP. LAWS § 750.145c(2) imposes criminal liability.

People v. Willis, 914 N.W.2d 384, 387–88 (Mich. Ct. App. 2018).

      The court went on to find that sufficient evidence was presented to establish

beyond a reasonable doubt that Petitioner engaged in child sexually abusive activity

with the complainant:

      Turning to the sufficiency of the evidence to support defendant’s
      conviction, we conclude that, viewed in a light most favorable to the
      prosecution, the evidence was factually sufficient to show that
      defendant arranged for, or attempted to arrange or prepare for, child
      sexually abusive activity with the 16-year-old victim. The evidence
      showed that the 52-year-old defendant invited the 16-year-old victim
      into his apartment, showed the victim a pornographic video of two men
      engaging in sexual intercourse, offered the victim $25 to allow
      defendant to insert his fingers into the victim’s anus while he
      masturbated, and later offered the victim $100 to engage in sexual
      intercourse. This was sufficient for a rational trier of fact to find that
      the essential elements of child sexually abusive activity were proved
      beyond a reasonable doubt. As discussed earlier, the prosecution was
      not required to prove that defendant’s conduct involved the production
      of child sexually abusive material.

                                          9
Case 2:20-cv-10176-GAD-EAS ECF No. 12, PageID.1777 Filed 11/16/20 Page 10 of 18




 Willis, 914 N.W.2d at 388.

       The legal premise on which Petitioner’s first, third, and fourth claims is based

 rests on an interpretation of a state statute that the crime of child sexually abusive

 activity requires proof of a purpose to produce child sexually abusive material. That

 construction of the statute was rejected by the state court purely as a matter of state

 law. The court’s rejection of that premise is binding on this court and is also

 dispositive of Petitioner’s claims; what is essential to establish an element of a crime

 is a question of state law for which federal habeas review is not available. See

 Sanford v. Yukins, 288 F.3d 855, 862 (6th Cir. 2002); Jenkins v. Dailey, 348 F.

 App’x. 114, 119 (6th Cir. 2009). Rather, a federal habeas court must defer to the

 Michigan Court of Appeals’ construction of the elements of state crimes. See Coe

 v. Bell, 161 F.3d 320, 347 (6th Cir. 1998). “[A] state court’s interpretation of state

 law, including one announced on direct appeal of the challenged conviction, binds a

 federal court sitting in habeas corpus.” Bradshaw v. Richey, 546 U.S. 74, 76 (2005)

 (citation omitted). State courts are the “ultimate expositors of state law.” Mullaney

 v. Wilbur, 421 U.S. 684, 691 (1975) (citation omitted).

       Accordingly, the prosecutor was required to prove—and the trial court was

 required to instruct the jury—only on the elements of the offense as defined by the

 Michigan Court of Appeals. These elements include that the defendant arranged for,

 or attempted to arrange or prepare for, child sexually abusive activity. Michigan

                                           10
Case 2:20-cv-10176-GAD-EAS ECF No. 12, PageID.1778 Filed 11/16/20 Page 11 of 18




 state law defines child sexually abusive activity as “a child engaging in a listed

 sexual act.” Mich. Comp. Laws § 750.145c(1)(n). “Child” means “a person who is

 less than 18 years of age.” Mich. Comp. Laws § 750.145c(1)(b). A listed sexual act

 is defined to include “sexual intercourse, erotic fondling, sadomasochistic abuse,

 masturbation, passive sexual involvement, sexual excitement, or erotic nudity.”

 Mich. Comp. Laws § 750.145c(1)(i).

       Here, as reasonably found by the Michigan Court of Appeals, and viewing the

 evidence most favorably to the prosecution, constitutionally sufficient evidence was

 presented at trial to show that Petitioner attempted to arrange or prepare for child

 sexually abusive activity as defined by state law. Jackson v. Virginia, 443 U.S. 307,

 319 (1979). The complainant testified that he told Petitioner that he was sixteen

 years old, that Petitioner lured him into his apartment, and that Petitioner offered to

 pay him to engage in sexual acts. This testimony, if accepted by the jury beyond a

 reasonable doubt, satisfied the elements of child sexually abusive activity as defined

 by state law.

       In his fourth habeas claim, Petitioner argues that the trial court failed to

 instruct the jury on the requirement that Petitioner acted with the purpose to produce

 child sexually abusive material. ECF No. 10-15, PageID.1120–21. A habeas

 petitioner must show not only that a challenged jury instruction was erroneous, but

 also that it so infected the entire trial that the resulting conviction violates due

                                           11
Case 2:20-cv-10176-GAD-EAS ECF No. 12, PageID.1779 Filed 11/16/20 Page 12 of 18




 process. Estelle v. McGuire, 502 U.S. 62, 75 (1991). Here, the Michigan Court of

 Appeals found that the purpose of producing child sexually abusive material was not

 a required element of the crime. As the jury instructions correctly omitted the

 disputed element, this fourth claim is therefore also without merit.

        Accordingly, the Court concludes that Petitioner’s first, second, and fourth

 habeas claims are without merit.

     B. Judicial Bias

        Petitioner’s third habeas claim asserts that the trial court was biased against

 him. He primarily relies on an exchange occurring during the testimony of a police

 witness for this claim, but he also asserts that the court’s rulings on various

 objections throughout trial indicated that it was partial to the prosecutor. With

 respect to the primary assertion, on cross-examination of the police witness, defense

 counsel challenged the officer’s assumption that Petitioner was not permitted to be

 near schools under the sex offender registration act.1 The complained-of exchange

 ran as follows:

        [Defense Counsel]: And one of the things you were concerned about is
        if he could be alone with a minor, correct?




 1
   At the time of the instant offense, Petitioner had just completed his parole term
 from his 2002 conviction for two counts of first-degree criminal sexual conduct
 related to his conduct with a person under thirteen years of age. ECF No. 10-17,
 PageID.1174–75.
                                           12
Case 2:20-cv-10176-GAD-EAS ECF No. 12, PageID.1780 Filed 11/16/20 Page 13 of 18




       [Sergeant Kapanowski]: I believe it was a CSC under thirteen year old,
       so, yes, I was concerned whether or not he could have children in the
       residence as well as be close to schools and difference stipulations.

       [Defense Counsel]: In the video you didn’t say anything about being
       close to schools, correct, that we heard?

       [Sergeant Kapanowski]: No, but that’s part of the sexual offender
       registry. That’s what I was assuming, too. I was thinking, I should say.

       [Defense Counsel]: Thank you. And when you made that assumption
       were you saying…

       The Court: What assumption?

       [Defense Counsel]: What he just said, the assumption about him not
       being able to be near minors or be around schools.

       [Defense Counsel]: Whatever assumptions you made, okay, did you
       later come to find out after you arrested Mr. Willis that you were
       wrong?

       The Court: That’s beyond that, Miss Diallo.

       [Defense counsel]: Okay.

       The Court: Hold on, one second. Okay. I just want to say that Michigan
       Rule Evidence 6.11 says that the Court shall exercise reasonable control
       over the mode and order of interrogating witnesses and presenting
       evidence. So as to, one, make the interrogation and presentation
       effective for the ascertainment of the truth; two, avoid needless
       consumption of time as applies here. So that was the reason for my
       limiting this to what was on the video and that’s my reason for stopping
       that last question.

 ECF No.10-15, PageID.1025–27.

       Petitioner asserts that by cutting-off a legitimate area of questioning, the court

 belittled defense counsel and denigrated the defense. The Michigan Court of
                                           13
Case 2:20-cv-10176-GAD-EAS ECF No. 12, PageID.1781 Filed 11/16/20 Page 14 of 18




 Appeals reviewed and rejected this claim on the merits, and it determined that

 Petitioner was not denied his right a fair trial before an impartial judge:

       The trial court’s remarks were not of such a nature as to unduly
       influence the jury. The record shows that the trial court appropriately
       exercised its discretion to control the trial to prevent improper
       questioning of the sergeant and avoid wasting time. Before the sergeant
       took the stand, the parameters of his testimony were discussed. On the
       basis of the parties’ agreement, the trial court allowed a portion of a
       video recording from the sergeant’s squad car that depicted a
       conversation between the sergeant and the victim. The sergeant’s
       testimony was limited to what transpired on the recording. Defense
       counsel, however, sought to ask the sergeant whether his assumption
       that defendant could not be around schools was incorrect. Similar
       testimony was previously placed before the jury at trial when a
       detective testified that it was not correct that defendant could not be
       around schools. Thus, the trial court evidently prevented further
       exploration on this matter because it was outside the scope of the trial
       court’s ruling regarding the sergeant’s testimony, irrelevant to the
       proceedings inasmuch as defendant was not charged with violating
       SORA, and repetitive. Defendant has provided no explanation,
       argument, or authority indicating how the evidentiary objection was
       improper and not in accordance with MRE 611(a). Instead, defendant
       focuses on the trial court “reading from a court rule” and the “tone and
       demeanor” in which the trial court recited the court rule, but defendant
       fails to also observe that defense counsel’s behavior of ignoring the
       court’s ruling very likely necessitated the court’s reference to MRE
       611.

       Before defense counsel’s question that prompted the trial judge’s
       reference to MRE 611, the trial court had interrupted defense counsel,
       noting that her questions about the sergeant’s training were “beyond the
       redirect.” In an apparent effort to continue, defense counsel stated,
       “Well, no, Judge, I understand that, but they never produced this
       witness.” The trial court explained that defendant may call the sergeant
       as a defense witness but that her question was “beyond what we’ve
       gone into and what I said you should do or could cover on re-cross.”
       Thus, the trial court’s specific mention of MRE 611 occurred after the
       trial court had already cautioned defendant about the limitations on
                                           14
Case 2:20-cv-10176-GAD-EAS ECF No. 12, PageID.1782 Filed 11/16/20 Page 15 of 18




       cross-examination. Yet defense counsel chose to question the sergeant
       on a matter that was outside the trial court’s ruling. Considering the
       totality of the circumstances, the trial court’s reading of MRE 611 was
       not calculated to cause the jury to believe that the court had any opinion
       regarding the case and was not likely to unduly influence the jury to
       defendant’s detriment. Rather, it appears that the trial court was merely
       explaining its interruptions and was not intending to belittle defense
       counsel. Moreover, the trial court instructed the jury that the case must
       be decided only on the evidence, that its comments and rulings were
       not evidence, that it was not trying to influence the vote or express a
       personal opinion about the case when it made a comment or a ruling,
       and that if the jury believed that the court had an opinion, that opinion
       must be disregarded. Accordingly, to the extent that the trial court’s
       conduct could be deemed improper, its instructions were sufficient to
       cure any error. Stevens, 498 Mich. at 190.

 People v. Willis, 914 N.W.2d 384, 389–92 (Mich. Ct. App. 2018).

       “[T]he Due Process Clause clearly requires a fair trial in a fair tribunal before

 a judge with no actual bias against the defendant or interest in the outcome of his

 particular case.” Bracy v. Gramley, 520 U.S. 899, 904–05 (1997) (internal quotation

 marks and citation omitted). Indeed, an impartial judge is a necessary component of

 a fair trial. In re Murchison, 349 U.S. 133, 136 (1955). The Supreme Court

 established the standard for assessing claims of judicial bias in Liteky v. United

 States, 510 U.S. 540 (1994). A judge’s remarks that are “critical or disapproving of,

 or even hostile to, counsel, the parties, or their cases, ordinarily do not support a bias

 or partiality challenge.” Liteky, 510 U.S. at 555.

       Here, the Michigan Court of Appeals did not unreasonably apply this clearly-

 established standard. As noted by the state court, the trial judge’s interruption was

                                            15
Case 2:20-cv-10176-GAD-EAS ECF No. 12, PageID.1783 Filed 11/16/20 Page 16 of 18




 based on its earlier ruling that limited cross-examination to matters covered by the

 court’s earlier ruling. Whether that prior ruling was correct or not, the trial court’s

 comments did not evidence bias or partiality–it was rather a statement in keeping

 with its prior order. Petitioner points to nothing other than rulings like this one to

 support this claim. Importantly, however, “judicial rulings alone almost never

 constitute a valid basis” for a claim bias or partiality. Id.

       Moreover, to the extent the rulings suggested that the trial court had an opinion

 regarding the merits of the prosecution, this Court takes notice that the state court

 instructed the jury to disregard them and to not allow any comments or rulings

 influence deliberations. ECF No. 10-15, PageID.1114. A jury is presumed to follow

 such instructions. Richardson v. Marsh, 481 U.S. 200, 211 (1987). This Court finds

 that Petitioner has offered no reason to believe that this presumption should not

 apply here, or that it was objectively unreasonable for the Michigan Court of Appeals

 to rely on it. Accordingly, Petitioner’s third habeas claim is without merit.

       In sum, because Petitioner has not demonstrated entitlement to habeas relief

 with respect to any of his four claims, this Court will deny his petition.

    C. Certificate of Appealability

       In order to appeal the Court’s decision, Petitioner must obtain a certificate of

 appealability. 28 U.S.C. § 2253(c)(2).          In order to obtain a certificate of

 appealability, an applicant must make a substantial showing of the denial of a

                                            16
Case 2:20-cv-10176-GAD-EAS ECF No. 12, PageID.1784 Filed 11/16/20 Page 17 of 18




 constitutional right. Id. To demonstrate this denial, the applicant is required to show

 that reasonable jurists could debate whether, or agree that, the petition should have

 been resolved in a different manner, or that the issues presented were adequate to

 deserve encouragement to proceed further. Slack v. McDaniel, 529 U.S. 473, 483–

 84 (2000). When a district court rejects a habeas petitioner’s constitutional claims

 on the merits, the petitioner must demonstrate that reasonable jurists would find the

 district court’s assessment of the constitutional claims to be debatable or wrong. Id.

 at 484. “The district court must issue or deny a certificate of appealability when it

 enters a final order adverse to the applicant.” Rules Governing § 2254 Cases, Rule

 11(a), 28 U.S.C. foll. § 2254.

       For the reasons stated in this Opinion, the Court will deny petitioner a

 certificate of appealability because reasonable jurists would not find this Court’s

 assessment of petitioner’s claims to be debatable or wrong. Johnson v. Smith, 219

 F. Supp. 2d 871, 885 (E.D. Mich. 2002). Moreover, the Court will also deny

 petitioner leave to appeal in forma pauperis because the appeal would be frivolous.

 28 U.S.C. § 1915(a)(3); Allen v. Stovall, 156 F. Supp. 2d 791, 798 (E.D. Mich. 2001).

                                   V.     CONCLUSION

       Based upon the foregoing, IT IS ORDERED that the petition for a writ of

 habeas corpus is DENIED WITH PREJUDICE.

       IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

                                           17
Case 2:20-cv-10176-GAD-EAS ECF No. 12, PageID.1785 Filed 11/16/20 Page 18 of 18




 IT IS FURTHER ORDERED that leave to appeal in forma pauperis is DENIED.

       SO ORDERED.

 Dated: November 16, 2020
                                                 /s/Gershwin A. Drain
                                                 GERSHWIN A. DRAIN
                                                 United States District Judge


                         CERTIFICATE OF SERVICE

     A Copy of this Order was served on Kelvin Willis, No. 423665, Chippewa
       Correctional Facility, 4269 W. M-80, Kincheloe, Michigan 49784 on
             November 16, 2020, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                     Deputy Clerk




                                       18
